DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/21/2022 has been entered.

 Response to Amendment
The Amendments filed on 1/21/2022 have been entered.  Claims 1, 5-7, 11-14, and 17-18 are pending.  Claims 2-4, 8-10, 15-16, and 19-32 are cancelled. Claims 1, 7, and 13 are amended and claims 5-6, 11-12, 14, and 17-18 are as previously presented.  

Response to Arguments
Applicant's arguments filed 1/21/2022 have been fully considered.
Regarding the rejection under 35 USC 103, the applicant argues that Voegele does not teach the amended limitation “removably mounted input and output element positioned offset from a centerline of the wearable article toward an upper side of the finger of the user”.  The examiner finds this argument persuasive based on the language of the claim limitation.  However, the applicant states in their argument the following: “However, as can be readily observed by any human being, the true tip of any finger is offset from a centerline of any finger”.  This statement appears to argue that the fingertip is inherently off center and therefore any sensor placed at fingertip would be offset from a centerline of any finger.  Based on this statement, Voegele would clearly teach a sensor offset from the centerline of finger because throughout the disclosure Voegele describes the sensors as be being placed at the fingertip or as an extension of fingertip see Voegele title, abstract, [0010-0011] for example.  However, in order to advance prosecution, a new grounds of rejection has been given under 35 USC 103 in response the applicant’s amendments as discussed below.  The applicant further appears argues that support for the applicant’s amendments can be found in Figs 6,7, 9, 16, 45, and 65 and [00101; 00129; 00147].  The examiner respectfully disagrees.  The specification itself never uses any language that discloses that the removable sensor element can be positioned offset from the center line of the finger.  The only possible support for this limitation is Fig 7 but the cross-section line 9-9 drawn across Fig 7 corresponds to cross section drawing in Fig 9 (see applicant’s specification [0013]).  Fig 9 clearly shows the same sensor 56 on what can best be interpreted as being located on a centerline with the finger.  Further, Fig 9 is the only drawing among Fig 6, 7, and 9 to show the position of the finger with respect to element 56.  Figs 6 and 16 also appears to show the input element 56 in a centerline position and not offset as claimed.  Nowhere in the written description for Figs 6,7, and 9 does the applicant indicate that there is any particular relationship with the input element 56 and centerline for the finger (see applicant’s specification [0010-011, 0013, 0020; 0092-0094; 0100]).  Therefore, appears that the applicant’s amendment has at best captured an inaccuracy within the drawing of Fig 7 that is not shown in any other drawing related to Fig 7 nor discussed in the applicant’s specification in any way to support the language of the amendment.  [00101] only discusses the removable sensor attachment system and makes no mention of off-center type arrangements as claimed. [00129] does reference an upper extension 366 but first is not located at fingertip region and second it contains only display and speaker and does not mention the inclusion of input/output element as part of 366. Further [00129] does not describe an off-center arrangement nor would it be obvious to one of ordinary skill in the art that corresponding Fig 45 described in this section is off center.  [0147] and Fig 65 are not even directed to finger tip device but a totally different ring based embodiment nor does this section even describe an input/output element at the fingertip and off center from the finger.   For the above reason, the examiner finds the applicant’s arguments for support of the amendments unpersuasive and further new grounds of rejection has been given under 35 USC 112 in response the applicant’s amendments.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 5-7, 11-14, and 17-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 1, 7, and 13, the applicant has amended the claims to contain the limitation “the removably mounted input element positioned offset from a centerline of the wearable article toward an upper side of the finger of the use”.  The applicant indicates that support for the amendment comes from FIGS. 6, 7, 9, and 16.  The specification itself never uses any language that discloses that the removable sensor element can be positioned offset from the center line of the finger.  The only possible support for this limitation is Fig 7 but the cross-section line 9-9 drawn across Fig 7 corresponds to cross section drawing in Fig 9 (see applicant’s specification [0013]).  Fig 9 clearly shows the same sensor 56 on what can best be interpreted as being located on a centerline with the finger.  Further, Fig 9 is the only drawing among Fig 6, 7, and 9 to show the position of the finger with respect to element 56.  Figs 6 and 16 also appears to show the input element 56 in a centerline position and not offset as claimed.  Nowhere in the written description for Figs 6,7, and 9 does the applicant indicate that there is any particular relationship with the input element 56 and centerline for the finger (see applicant’s specification [0010-011, 0013, 0020; 0092-0094; 0100]).  Therefore, appears that the applicant’s amendment has at best captured an inaccuracy within the drawing of Fig 7 that is not shown in any other drawing related to Fig 7 nor discussed in the applicant’s specification in any way to support the language of the amendment.  As result, it would not be reasonable to one of ordinary skill in the art that the applicant had possession of the claimed invention at the time of filling. Claims 5-6, 11-12, 14, and 17-18 are rejected for depending on a claim that contains new matter.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-7, 11-14, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Voegele (US 2004/0225217) in view of Dewey (US 2011/0218436)  in view of Abreu (US 2004/024297) and further in view of Yarden (US 2012/0083710) in view of Chey (US 2013/0158365).
Regarding claim 1, Voegele teaches a wearable article (Finger interface element 167), comprising: 
a device body (167) configured to be supported entirely on a finger (168) of a user, the device body including an opening (169) at a first end sized and dimensioned for insertion of the finger (Voegele states that the opening 169 is constructed to compressively engage the fingertip and may contain friction material on its internal surface to provide further gripping [0032].  Compressively engagement and the use of friction indicate that the device contacts the finger), and a distal end on an opposite end of the device body from the opening (The fingertip is in contact at 256 see annotated Fig 3 below); 
a removably mounted output element at a fingertip (Ultrasound transducer 160 is connected via mounting bracket 165 and snap catches 166 to finger interface 167.  Voegele further states “the finger interface element 167 releasably connects with a mounting bracket 165 for mounting the ultrasonic transducer 210 and receiver 220 through conventional snap catches 166” see [0031; 0033].  The ultrasonic transducer 210 is the equivalent of the output element), positioned in the distal end of the device body and the removably mounted output element being configured to be spaced from a brain thermal tunnel terminus located between an upper eyelid and eyebrow (Regarding the functional languaged configured to spaced, the applicant does not described within their disclosure any additional structural feature to the output beyond it be located at tip of the fingertip that allows controls/sets the spacing of the output with respect to the brain tunnel terminus.  Therefore, since the output element of Voegele is at the tip of the finger it would be configured to be spaced from the brain terminus.) the output element configured to: receive power from the power supply ([0013]), and to deliver an output to skin other than that of the user's finger (Ultrasonic energy 230a is applied to surgical field 170 [0031]), the output element being located at least partially in a recess in the distal end of the device body (210 is located in a recess in the curved distal see annotated Fig 3 below.); and 

    PNG
    media_image1.png
    675
    908
    media_image1.png
    Greyscale

Voegele does not explicitly teach the removably mounted input and output element positioned offset from a centerline of the wearable article toward an upper side of the finger of the user, a power supply positioned on the device body and a communication device positioned on the device body and configured to receive a signal from a separate electronic device and to use the signal to control the output element, and the removably mounted output element being a non-contact output element and the removably mounted output element being configured to be spaced from a brain thermal tunnel terminus located between an upper eyelid and eyebrow when measuring thermal parameters of the brain thermal tunnel terminus,
Dewey does teach finger mounted device with a communication device positioned on the device body and configured to receive a signal from a separate electronic device and to use the signal to control the output element (A communication means for wireless transmission between the probe and a mobile data processing computer such as PDA or smartphone [0032; 0036; 0058; 0059]).
In view of the teachings of Dewey, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the wireless communication device as is disclosed by Dewey to the device taught by Voegele because a wireless system is less awkward to use than a wired one (Dewey [0013])
Yarden does teach a finger mounted monitor device that contains a power supply positioned on the device body (Yarden teaches an enclosure 150 that is the mounted to finger and is the equivalent of the enclosure disclosed by Dewey that contains battery 172 within the enclosure see Yarden Fig 4a).
In view of the teachings of Yarden, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the battery in the device body as is disclosed by Yarden to the device body of the finger mounted monitor taught by Dewey in order to eliminate any need for wired connections which Dewey teaches that these wired connections can be awkward making the device more difficult to use (Dewey [0013]).
Abreu does teach a handheld device with non-contact sensor that is configured to be spaced from a brain thermal tunnel terminus located between an upper eyelid and eyebrow when measuring thermal parameters of the brain thermal tunnel terminus (Fig 70 shoes a contains a sensor for measuring infrared signals at the brain tunnel terminus [0472] and further indicates that additional outputs elements can be includes to measure other properties at the brain terminus [0389-0390]),
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the output element for measuring thermal parameters at the brain thermal terminus at the tip of the device as is disclosed by Abreu to tip of the fingertip device taught by Voegele in order to provide a convenient method for measuring brain temperature and other properties related to the brain (Abreu [0012]). Further Yarden indicates that the placement of temperature sensors in a finger mounted device was known in the art at the effective filing date of the invention therefore it would be obvious to one ordinary skill in the art that the thermal sensors taught by Abreu are able to be placed in a fingertip device such as the one taught by Voegele.  Further, it would be obvious to one of ordinary skill in the art to make the output element taught by Abreu removable/detachable in order to for other types of sensors to be attached to the same finger mount which increases the flexibility of the device and the ease of manufacturing different types of sensor device (Voegele [0033]).  
Chey does teach a wearable device (Fig 3B : 104) placed on the fingertip with a sensor element (130c) positioned offset from a centerline of the wearable article toward an upper side of the finger of the user (Chey [0041] teaches a sensor 130C the equivalent of the removably mounted input and output element that is located adjacent a fingernail position of the fingertip, the equivalent of offset from a centerline.)
In view of the teachings of Chey, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to place the removably mounted input and output element taught by Voegele in an offset centerline position as is disclosed by Chey in order to place the removable element in the ideal location for a desired measurement (Chey [0052]).
Regarding claim 5, Voegele as modified teaches the wearable article of claim 1, wherein the output element is interchangeable with other output elements different from the output element (Voegele shows a Doppler sensor 230 and ultrasound imaging array 500 releasably attached to finger interface element 167 using the same snap catches 166. The Doppler sensor and ultrasound array are two different input/output elements attached to the same finger interface see Fig 3 and 6 and [0033])
Regarding claim 6, Voegele as modified teaches the wearable article of claim 1.  Dewey further teaches the separate electronic device is one of a watch, a laptop, a tablet, and a cell phone (Dewey [0044; 0059] It would be obvious to one of ordinary skill in the art to use mobile device such as a PDA or smartphone as taught by Dewey because these devices can be easily taken from place to place by the user see Dewey [0032]). 
	Claim 7 is rejected for substantially the same reasons as claim 1.   Abreu [0472] teaches an input element for measuring thermal signals. 
Regarding claim 11, Voegele as modified teaches the wearable article of claim 7, wherein the input element is interchangeable with other input elements different from the input element (see rejection for claim 5).
Regarding claim 12, Voegele as modified teaches the wearable article of claim 7, wherein the separate electronic device is one of a watch, a laptop, a tablet, and a cell phone (see rejection for claim 6).
 Claim 13 is rejected for substantially the same reasons as claims 1 and 7.
Regarding claim 14, Voegele as modified teaches the wearable article of claim 13, wherein the combination input and output element includes one of a combination needle and glucose meter strip, a combination radio frequency emission and radio frequency detection device, a combination emission and detection device, and a combination thermal transfer and blood pressure sensing device (the ultrasound transmitter 210 and receiver 220 emit and detect soundwaves respectively).
Regarding claim 17, Voegele as modified teaches the wearable article of claim 14, wherein the combination input and output element is interchangeable with other combination input and output elements different from the combination input and output element (see claim 5).
Regarding claim 18, Voegele as modified teaches the wearable article of claim 13, wherein the separate electronic device is one of a watch, a laptop, a tablet, and a cell phone (see rejection for claim 6).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN A BALDWIN whose telephone number is (303)297-4293. The examiner can normally be reached Monday-Friday 9:00-5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571) 272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.A.B/Examiner, Art Unit 3792                                                                                                                                                                                                        
/NIKETA PATEL/Supervisory Patent Examiner, Art Unit 3792